Title: To George Washington from Henry-Dominique d’Acary de La Rivière, 8 September 1793
From: Acary de La Rivière, Henry-Dominique d’
To: Washington, George


          
            philadelphie le 8—7bre 1793.
          
          d’Acary ler Lieutenant Colonel du 15e Regiment d’infanterie française demende a Son
            exellence le General Washington la permission de lui aller offrir ces respectueux
            homages et prendre ces ordres pour france ou il va Se rendre et come le Navire Sur
            lequel il S’embarque part demain il desire que Son exelence veuilt bien lui accorder un
            moment d’audience aujourdhuit.
        